Case 18-66879-jwc        Doc 2     Filed 10/05/18 Entered 10/05/18 11:53:51             Desc Main
                                    Document     Page 1 of 7


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                              )                CHAPTER 11
                                    )
COUNTRY CLUB, INC.                  )                CASE NO. 18-66879
                                    )
                                    )
      Debtor,                       )
____________________________________)

                 DEBTOR’S EMERGENCY MOTION FOR AN ORDER
             AUTHORIZING THE DEBTOR TO (A) MAINTAIN EXISTING
             BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM AND
                (B) CONTINUE USE OF EXISTING BUSINESS FORMS

        COMES NOW, the above-captioned debtor and debtor in possession (collectively, the

“Debtor”), by and through their undersigned attorneys, and hereby files this motion (the

“Motion”) for the entry of an order authorizing the debtor to (a) maintain existing bank accounts

and cash management system, and (b) continue use of existing business forms. In support

thereof, the Debtor respectfully represent as follows:

                                                1.

            Debtor filed its petition for relief October 5, 2018 (the “Petition Date”). under

Chapter 11, Title 11 of the United States Code (the “Bankruptcy Code”). The Debtor is

authorized to operate its business as debtor in possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. No chapter 11 trustee or examiner has been appointed in the Debtor’s

case.

                                        JURISDICTION

                                                2.

        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M). Venue is proper in

this District pursuant to 28 U.S.C. §§ 1408 and 1409.
Case 18-66879-jwc       Doc 2     Filed 10/05/18 Entered 10/05/18 11:53:51            Desc Main
                                   Document     Page 2 of 7


                                                3.

       The predicates for the relief requested herein are sections 105(a), 363, 364, 503

and 507 of the Bankruptcy Code, Rules 6003(b) and 6004(h) of the Bankruptcy Rules, and the

Office of the United States Trustee for Region 21 Operating Guidelines and Reporting

Requirements for Debtors in Possession and Chapter 11 Trustees (the “U.S. Trustee

Guidelines”).

                                       BACKGROUND

                                                4.

       Debtor owns and operates an adult entertainment club known as Goldrush Show Bar

located at 2608 Metropolitan Parkway SW, Atlanta, GA 30315 (the “Business”).

                                                5.

       Debtor currently has a total of forty-six (46) employees on its payroll, all of whom are

essential for operation and maintenance of the Business.

                                                6.

       Debtor currently has four (4) bank accounts (listed on Exhibit A attached hereto) at

Branch Banking & Trust (“BB&T”).

                                    RELIEF REQUESTED

                                                7.

       The U.S. Trustee Guidelines require Chapter 11 debtors, among other things, (i) to close

all existing bank accounts and open new debtor-in-possession bank accounts, and (ii) to obtain

business forms, including checks, which bear the designation “debtor-in-possession,” the

bankruptcy case number, and the type of account for each debtor-in-possession account.

                                                8.

       As more fully set forth below, to avoid disruption to the ordinary and usual cash

                                                2
Case 18-66879-jwc         Doc 2     Filed 10/05/18 Entered 10/05/18 11:53:51             Desc Main
                                     Document     Page 3 of 7


management and day-to-day operations of the Debtor, and to ensure an orderly transition into

Chapter 11, the Debtor respectfully requests entry of an Order: (i) authorizing them to continue

to maintain its existing bank accounts and; (ii) authorizing them to continue to utilize its existing

business forms, including checks; and (iii) granting a waiver, to the extent required, from the

United States Trustee’s guidelines with respect to those requirements identified above.

                                                  9.

       The Debtor further request that all banks and other financial institutions listed in Exhibit

A hereto, (a) be authorized and directed to continue to service and administer the Debtor’s bank

accounts, without interruption and in the ordinary course, and to receive, process, honor, and pay

any and all checks, drafts, wires, and ACH payments issued by the Debtor and drawn on each

such bank account to the extent the Debtor have sufficient funds in such bank account; and (b) be

authorized to rely on the representations of the Debtor as to which account transactions are

permitted under the provisions of the Order granting this Motion. The banks and financial

institutions subject to the Order shall have no liability to any party for relying on the directions

of the Debtor as provided for herein.

                              BASIS FOR RELIEF REQUESTED

                                                 10.

       Authorizing the Debtor to continue to use its existing bank accounts is essential to a

smooth and orderly transition of the Debtor into Chapter 11 and to avoid disruption to its

Business. The Debtor’s employees would suffer great hardship if the Debtor was compelled to

substitute a new debtor-in-possession payroll account for the existing account because many of

the Debtor’s employees take advantage of direct deposit for payment of its wages and other

compensation. A change to a new payroll account would require that each employee “re-enroll”

in the direct deposit program. Therefore, a new payroll account would inevitably lead to delays,

                                                  3
Case 18-66879-jwc        Doc 2     Filed 10/05/18 Entered 10/05/18 11:53:51              Desc Main
                                    Document     Page 4 of 7


confusion, and disruption of payments that would likely adversely affect employee morale at this

critical juncture.

                                                 11.

        A transition to new debtor-in-possession bank accounts at this time would be disruptive

and time-consuming at this critical juncture. By permitting existing accounts to remain open,

preserving business continuity, and avoiding the operational and administrative paralysis that

closing the accounts and opening new ones would necessarily entail, all parties-in-interest,

including the Debtor’s employees, vendors, and customers, will be best served, and the

Debtor’s estate will benefit considerably.

                                                 12.

        It is critical for the Debtor to be able to continue the existing system during the pendency

of this Chapter 11 case. Any disruption to the Debtor’s ordinary business affairs at this critical

state in the reorganization process could adversely impact its ability to successfully reorganize.

Consequently, maintenance of the existing System is in the best interests of all creditors, parties-

in-interest, and the Debtor’s estate. The Debtor will continue to maintain strict records with

respect to all transfers of cash so that it may readily provide an accounting thereof.

                                                 13.

        By virtue of the nature and scope of the Debtor’s business, the number of accounts, and

the numerous employees, customers, entertainers, suppliers of goods and services, and others

with whom the Debtor transacts business, it is imperative that the Debtor be permitted to

continue to use its existing business forms, including checks. A substantial amount of time and

expense would be required to print new business forms and stationery and would also likely

result in a substantial risk of disruption to the Debtor’s ordinary business affairs, which could

easily interrupt the payment of wages and salaries and payment for necessary supplies and could

                                                  4
Case 18-66879-jwc         Doc 2    Filed 10/05/18 Entered 10/05/18 11:53:51              Desc Main
                                    Document     Page 5 of 7


substantially disrupt the smooth relationship enjoyed by the Debtor with its labor force and with

its customers.

                                                 14.

       This Court is authorized to grant the relief requested in this Motion pursuant to

Section 105(a) of the Bankruptcy Code, which provides as follows:

       The court may issue any order, process, or judgment that is necessary or
       appropriate to carry out the provisions of this title. No provision of this title
       providing for the raising of an issue by a party in interest shall be construed to
       preclude the court from, sua sponte, taking any action or making any
       determination necessary or appropriate to enforce or implement court orders or
       rules, or to prevent an abuse of process.
11 U.S.C. § 105(a).

                                                 15.

       Bankruptcy courts routinely grant Chapter 11 Debtor’s authority to continue using their

existing cash management systems and treat such requests for such authority as a relatively

“simple matter.” In re Baldwin-United Corp., 79 B.R. 321, 327 (Bankr. S.D. Ohio 1987). This

is particularly true where, as here, the Chapter 11 cases involves complex financial affairs. In

fact, the Eleventh Circuit has specifically held that a debtor’s use of its pre-petition “routine cash

management system” is “entirely consistent” with the provisions of the Bankruptcy Code. See In

re Charter Co., 778 F.2d 617, 621 (11th Cir. 1985). Likewise, in another context, the United

States Bankruptcy Court for the District of Delaware has explained that a centralized cash

management system “allows efficient utilization of cash resources and recognizes the

impracticalities of maintaining separate cash accounts for many different purposes that require

cash.” In re Columbia Gas Sys., Inc., 136 B.R. 930, 934 (Bankr. D. Del. 1993). The Third

Circuit has agreed, emphasizing that a requirement to maintain all accounts separately “would be

a huge administrative burden and economically inefficient.” In re Columbia Gas Sys., Inc., 997

F.2d 1039, 1061 (3d Cir. 1993); see also In re Southmark Corp., 49 F.3d 1111, 1114 (5th Cir.

                                                  5
Case 18-66879-jwc        Doc 2    Filed 10/05/18 Entered 10/05/18 11:53:51           Desc Main
                                   Document     Page 6 of 7


1995) (cash management system allows debtor to “administer more efficiently and effectively its

financial operations and assets”). While the system used here by Debtor is not a true cash

management system, because credit cards are the main means of receipt of income, changing

such system would severely and adversely affect the Business of the Debtor.

                                         CONCLUSION

       WHEREFORE, the Debtor respectfully request that this Court:

       (a) enter an order Granting the Motion and granting the relief requested herein; and

       (b) grant the Debtor such other and further relief as is just and proper.

                                              Respectfully submitted,

                                              McBRYAN, LLC

                                              /s/Louis G. McBryan
                                              Louis G. McBryan, Georgia Bar No. 480993
                                              Cecilia J. Christy, Georgia Bar No. 370092
                                              6849 Peachtree Dunwoody Rd
                                              Building B-3, Suite 100
                                              Atlanta, GA 30328
                                              Telephone (678) 733-9322
                                              Fax (678)498-2709
                                              lmcbryan@mcbryanlaw.com
                                              Attorneys for Debtor




                                                 6
Case 18-66879-jwc    Doc 2   Filed 10/05/18 Entered 10/05/18 11:53:51   Desc Main
                              Document     Page 7 of 7


                                    EXHIBIT “A’
                                  Country Club, Inc.


Bank: BB&T
      200 West Second Street
      Winston-Salem, NC 27101


General Operating Account #6719
Payroll Account          #6328
Door                     #5771
Merchant Account         #5763




                                          7
